Name: COMMISSION REGULATION (EC) No 1388/96 of 17 July 1996 determining the extent to which applications lodged in July 1996 for import certificates for certain cheeses covered by the arrangements provided for in the Europe Agreements concluded by the Community with Bulgaria and Romania can be accepted
 Type: Regulation
 Subject Matter: processed agricultural produce;  Europe;  European construction;  tariff policy
 Date Published: nan

 No L 179/28 MENl Official Journal of the European Communities 18 . 7. 96 COMMISSION REGULATION (EC) No 1388/96 of 17 July 1996 determining the extent to which applications lodged in July 1996 for import certificates for certain cheeses covered by the arrangements provided for in the Europe Agreements concluded by the Community with Bulgaria and Romania can be accepted be fixed for certain of the quantities applied for the period 1 July to 30 September 1996, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1588/94 of 30 June 1994 laying down detailed rules for the application to milk and milk products of the arrange ­ ments provided for in the Interim Agreements between the Community on the one part, and Bulgaria and Romania on the other part ('), as last amended by Regula ­ tion (EC) No 1231 /96 (2), and in particular Article 4 (4) thereof, Whereas applications for import licences lodged for the products referred to in Regulation (EC) No 1588/94 concern quantities greater than those available for certain products; whereas, therefore, reduction percentages should HAS ADOPTED THIS REGULATION: Article 1 Applications for import licences for products falling within CN codes listed in the Annex hereto, lodged under Regulation (EC) No 1588/94 for the period 1 July to 30 September 1996, shall be accepted, per country of origin, up to the percentages indicated. Article 2 This Regulation shall enter into force on 18 July 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 July 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 167, 1 . 7. 1994, p. 8 . (2) OJ No L 161 , 29. 6. 1996, p . 90. 18 . 7. 96 EN Official Journal of the European Communities No L 179/29 ANNEX B.l . Reduction in the rate of customs duty: 80 % Country CN codes and products % Romania ex 0406 90 29 (') 100 ex 0406 90 86 (') ex 0406 90 87 (') ex 0406 90 88 (') Bulgaria ex 0406 90 0 ex 0406 90 0 33,8 (') Manufactured from cows milk. (2) White brined cheese of cows ' milk. (3) Kashkaval Vitosha, made from cows' milk. B.2. Free of customs duties Country CN codes and products % Bulgaria ex 0406 90 (') 23,5 (') Cheese other cheese of cows milk.